ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that the Honorable Gail B. Ingram, Chesterfield County Probate Judge, is hereby assigned to preside over the Chesterfield County Adult Drug Court Program in the absence of the Honorable Edwin M. Davis, Retired Probate Judge for Chesterfield County. Pursuant to this assignment, Judge Ingram may preside over guilty pleas, bond hearings, probation revocations, motions and other proceedings related to the defendants participating in the Chesterfield County Adult Drug Court Program. Pursuant to this appointment, Judge Ingram may impose sanctions for violations of the conditions of the Adult Drug Court Program. Sanctions may include, but are not limited to, public service work, additional treatment, issuance of a bench warrant, or termination of participation in the Adult Drug Court Program.
*28This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean Hoefer Toal, C.J.
FOR THE COURT